Title: To George Washington from Major General Arthur St. Clair, 3 June 1779
From: St. Clair, Arthur
To: Washington, George


        
          Sir
          Pompton [N.J.] June 3d 1779 7 o Clock A.M.
        
        Colonel Burr arrived here about 3 oClock, from General McDougal, and brings Intelligence of the Surrender of the Fort on Ver Planks Point yesterday, about eleven oclock by Capitulation. The Garrison are Prisoners of War, and the Officers have Liberty to wear their side Arms.
        I have no Letter from General McDougal, but he is clearly of Opinion the Ennemy mean to attack the Posts (at least Fort Arnold, the carrying of which would open to them the Navagation of the River) in the high Lands.
        Col. Burr informs me that by landing near where Fort Montgomery Stood & marching to the Forest of Dean, they would fall into a Clove which runs entirely round that Ridge on which the Forts are situated, & thro’ which a Road might be made, almost as fast as an army could

march; by this Clove General McDougal supposes the Forts will be invested—betwixt this Clove and Smiths is a Chain of hideous Mountains, but through them there are, no doubt, many Passes, with which they will be made acquainted by the Inhabitants whom they have debauched, and would thereby be able to give much Annoyance to any Convoys that might pass by Smiths supposing it Necessary to make use of that Road.
        It seems to be General McDougal’s wish that I should move to New Windsor, and thinks that the occupying Butter Hill might prevent the attack upon Fort Arnold from the upper side, at the same time the State of the Provision is very alarming—Not much above three weeks in the respective Forts and the Militia called in; and their principal Dependance for further supplies, upon their being transported across the Country from Sussex or Deleware.
        I think I could easily reach New Windsor, or at least be so far advanced thro’ the Clove as to be out of all Danger of being intercepted, but it is necessary first to have Intilligence from the River least the Parts of your Army on this side of it should be too much seperated and exposed to be beaten by Piece Meal. This I will endeavour to procure, and act according to Circumstances, of which I will take care to give your Excellency Notice.
        Notwithstanding the General Current of opinion that the Forts are the Ennemys Object, Coll Burr mentions Circumstances that leave it Still doubtfull—Their Troops are landed at various Places on the East side of the River, and at Haverstraw on the West, and after the Surrender of the Fort their largest armed Vessell, supposed to be of Eighteen Guns, & a Galley which had passed before, even seen towing down again.
        As the passage thro’ the Clove is somewhat Dangerous for single Persons I shall send two Horsemen back with Coll Burr, and shall thro’ him communicate to General McDougal Verbally. It may perhaps be necessary to force a March thro’ the Clove, in which Case I shall have my Baggage at this Place to be forwarded afterwards as your Excellency may think proper.
        Our Provision Waggons will not be able to supply Us when at a greater Distance, four only being allowed to each Brigade, and three of these broke down upon the Road. I Am Sir Your Excellencys most obedient Servant
        
          Ar. St Clair
        
      